Title: To Thomas Jefferson from Waller Taylor, 24 November 1807
From: Taylor, Waller
To: Jefferson, Thomas


                        
                            Sir,
                            Vincennes Novr. 24th 1807.
                        
                        Thos. T. Davis, one of the Judges of this Territory, died on the 15th Inst—the vacancy occasioned by which
                            event, will, I presume, be supplied this Session of Congress. Permit me, Sir to recommend Benjamin Parke, Member of
                            Congress from this Territory to you, as a person well qualified for the office, to succeed him. Mr. Parke is well acquainted with the laws and customs of the Territory, possesses the
                            confidence of the greater part of the Citizens, and is a Man of great integrity and firmness. As a lawyer his standing is
                            respectable, and as a Man, his conduct is irreproachable. His political opinions are in unison with the administration as
                            far as I am able to judge from hearing him declare them. If Sir, you should think proper to appoint Mr. Parke one of the
                            Judges of the Territory, I make no doubt but he will ably and faithfully discharge the duties of the office, and that it
                            will be as pleasing to a considerable Majority of the people, as it will be to me to have him as a Colleague or associate.
                            Excuse the trouble I give you by this letter, & Believe me to be with Sentiments of the
                        Highest Respect Your Obt Sert
                        
                            Waller Taylor
                            
                        
                    